     Case 3:17-cv-01154-TWR-AGS Document 287 Filed 10/09/20 PageID.7691 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     MICHELLE MORIARTY,                             Case No.: 17cv1154-LAB (AGS)
12                                       Plaintiff,
                                                      ORDER OF TRANSFER
13     v.
14     COUNTY OF SAN DIEGO, et al.,
15                                     Defendant.
16           This case is TRANSFERRED from the calendar of the Honorable Larry Alan Burns
17     to the calendar of the Honorable Todd W. Robinson. After this transfer, the case number
18     should be changed to reflect Judge Robinson’s initials to ensure that all documents are
19     properly sent to Judge Robinson. The Hon. Andrew Schopler will remain the magistrate
20     judge assigned to the case. All hearing dates currently set before Judge Burns, including
21     the motions in limine hearing currently on calendar for Thursday, October 15, 2020, are
22     VACATED and will be reset by Judge Robinson. Dates before Judge Schopler are
23     unaffected by this Order.
24           IT IS SO ORDERED.
25           Date: October 9, 2020
26                                                       __________________________
27                                                       Hon. Larry A. Burns
                                                         United States District Judge
28


                                                                               17cv1154-LAB (AGS)
